Title: Proposals to Contract for the Construction of the Manufacturing Plant of the Society for Establishing Useful Manufactures, [11 July 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, July 11, 1792]

Proposals to contract for the following purposes will be received at New York by N Lowe at New Ark by Elisha Boudinot at New Brunswick by John Bayard and at Philadelphia by  Vizt.

1   To cut a Canal from the River Passaick beginning at a point near a Station where stands a Stake marked No. 1 & continuing thence to the brink of a Precipice at or near a rock marked No. 3. This canal must be thirty feet wide and must be sunk to a level with the Surface of the water in the driest season.
II   To erect flood gates in the said Canal near the brink of the Precipice.
3.   To erect a Dam on the River Passaick above the Great Falls and below the Place of the Canal. The Dam to be four feet above the level of the Surface of the Water at the driest season.
4   To erect a dry Wall across a Gully adjacent to the above-mentioned precipice, in a direction from the said Station No. 3 to another Station being a stake marked No. 6 on or near the summit of a hill extending from the one to the other and to make a wooden trough upon the said Wall sixteen feet wide by seven feet deep.
5   To extend a trough of the same dimensions from the said Station No. 6 to another Station being a Tree marked No. 7 with a dry wall on one side, the whole length thereof, of the thickness of six feet.
6   To erect at the Town of Patterson near the Falls of the Passaick a stone building 55 feet long by 32 feet wide four Stories high exclusive of a cellar the whole length thereof.
7   To erect another stone building at the said Town of Patterson 78 feet long by 31 feet wide three Stories high exclusive of a Cellar the whole length thereof.
8   To erect another stone building, at the said Town of Patterson 38 feet long by 27 feet wide two stories high exclusive of a Cellar the whole length thereof.
9   To erect another Stone building 68 feet long by 36 feet wide two stories high exclusive of a cellar the whole length thereof.
10   To erect fifty houses of Stone or Wood as may be afterwards determined each 24 feet long by 18 feet wide, in height from the lower floor to the Plate 12 feet, with a cellar and a Garret. Two houses to be under one roof with a party wall. The proposals will specify severally the rates at which these buildings will be undertaken in stone and wood.
Descriptive plans of the several objects above specified number 2. 3. 4. 5. 7. 8. 10 may be seen in the possession of Nicholas Low at New York Elisha Boudinot at New Ark John Bayard at New Brunswick   at Philadelphia & William Hall at the Town of Paterson at the Great Falls of the Passaick. The said Wm. Hall will give such explanation as may be necessary.
A descriptive plan of the building above specified No. 6 may be seen in the possession of the four first above mentioned persons & of Thomas Marshall at the Town of P[aterson] who will give &c
A descriptive plan of the building above specified No. 9 may be seen &c. Wm. Pearce
All materials are to be found brought to the spot & erected by the Contractors, to whom liberty will be granted under proper regulations to use any stones or Timber which may be on the lands of the Society.
The proposals may comprehend either the whole or any one or more of the foregoing objects. The proposers may accompany their proposals by the suggestion of any other methods which shall occur to them for constructing a competent Wall across the Gully from Station No. 3 to station No. 6 and for conveying the Water from thence to Station No. 7 and the terms upon which they may be disposed to contract according to those methods.
All the works for conveying the water must be warranted for seven years.
Proposals must be in writing & under seal addressed to the Society for establishing useful Manufactures.
